DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
The application filed on 03/06/20 is acknowledged. 

Status of Claims
Claims 1 and 3-18 are pending. 
Claims 1 and 11-18 are withdrawn. 
Claims 3-10 are rejected.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 11-18, drawn to a method comprising, inter alia, customizing the mobile content to the user, classified in G06Q 30/0271.
II. Claims 3-10, drawn to a system comprising, inter alia, providing mobile content in a database; receiving a request form one of the user devices, the request being generated by scanning , classified in G06Q 30/0201.
Inventions I and II are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I is directed to customizing mobile content to the user, while Invention II is directed to selecting (pre-)customized mobile content from mobile content that was provided to a database, as well as to receiving a request from a user device, generated by scanning a machine readable code. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or 
During a telephone conversation with Kyle Vos Strache on February 14, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 3-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 11-18 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"the system that [sic] has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code." (claim 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-10 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claim 3 is directed to a system "for displaying customized mobile content to users at a venue via a user device."
Claim 3 is directed to the abstract idea of "providing customized content to a user based on user data," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles," "commercial or legal interactions" and/or "managing personal behavior or relationships or interactions between people" in prong one of step 2A (See 2019 Revised Patent Subject Matter 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as a "server system having a computer processor and a computer memory," a "plurality of machine readable codes, each of the machine readable codes encoding an address controlled by the server system, each of the machine readable codes being operatively mounted within the venue for access by the users in the venue," "mobile" (content), a "database," a "user device," and "scanning one of the machine readable codes with the user device," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use, or, in the case of "each of the machine readable codes being operatively mounted within the venue for access by the users in the venue," a field-of-use limitation, or, in the case 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of providing customized content to a user based on user data, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, or generally link the use of a judicial exception to a particular technological environment or field of use, which cannot provide significantly more than the abstract idea itself; and, in the case of "scanning one of the machine readable codes with the user device," "each of the machine readable codes encoding an 
Hence, claim 3 is not patent eligible.
Dependent claims 4-10 describe additional detail of the operations of the abstract idea (claims 4-8), functionality related to the abstract idea (claim 10), and/or generic computer elements/operations used to implement the abstract idea or details thereof (claims 5-10). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), 

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 

Lack of Algorithm
Claim 10 recites "wherein the system that has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code," but the specification does not provide details on what this action ("allow …") comprises or how it is performed. Related subject matter is found in Applicant's specification as filed, at page 10, line 17 through page 11, line 2. However, this portion of the specification does not describe how the inventor intended the claimed action to be performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 3 recites "receiving … the user devices … the user device. " The underlined language lacks antecedent basis. There is no previous recitation of "user devices" (plural). The recitation of "the user device" inherits the lack of antecedent basis of the recitation "the user devices."
Claim 3 recites "determining … the user who scanned the machine readable code." The underlined language lacks antecedent basis. While a "user" has previously been recited, there is no 
Claims 4-10 are rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claim 10 recites "the system that [sic] has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code."
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "system," that are coupled with functional language, "has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code," without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. See 
Applicant may:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope 
Claim 3 recites "collecting user data associated with the user; … determining the user data associated with the user who scanned the machine readable code." In view of the presence of the recited collecting step, it is not clear what the recited determining step means or amounts to, and how it differs from the collecting step. Related subject matter is found in the specification as filed, at page 25, lines 1-7. However, this subject matter does not clarify the issue. Accordingly, the metes and bounds of the claim are not clear. 
Claim 10 recites "wherein the system that has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code." The underlined word renders the claim ungrammatical and the sense unclear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 4-10 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (WO 2013/120064 A1), hereafter Bradley (note: this is cited as "Bender" on PTO-892). 

Regarding Claim 3
Bradley teaches:
a server system having a computer processor and a computer memory; (057, 058, Fig. 34)
a plurality of machine readable codes, each of the machine readable codes encoding an address controlled by the server system, each of the machine readable codes being operatively mounted within the venue for access by the users in the venue; and (0113, 0120)
wherein the computer memory of the server system stores executable code that, when executed, enables the server system to perform a process that comprises the following steps: (053, 058)
providing mobile content in a database; (0131, Fig. 8, 805)
collecting user data associated with the user; (010, 0103, 0109, 0116)
receiving a request from one of the user devices, the request being generated by scanning one of the machine readable codes with the user device; 
determining the user data associated with the user who scanned the machine readable code; (010, 0103, 0109, 0116)
selecting, based upon the user data, customized mobile content from the mobile content in the database; and (008, 0103, 0109, 0116, 0119)
providing the customized mobile content to the user device. (008, 0109)

Regarding Claim 4
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting user data associated with the user comprises the step of receiving a user ID/device ID from the user device. (010, 0103, 0109, 0116)

Regarding Claim 5
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting user data associated with the user comprises the step of receiving (0262, Fig. 36b, "content analyzer (3622) receives … profile elements … from profile datastore (3602)") in-venue metrics (0264 "user's history of purchases made form the vendor"; 0254 "dynamic profile  via an in-venue metrics API. (095 "communicating, obtaining, and/or providing data with and/or to other component [collection] components [defined in 069, see below] may be accomplished through … Application Program Interfaces (API) information passage"; "Component Collection [069] … a collection of program and/or database components and/or data such as, but not limited to: operating system component(s) 3415 (operating system); information server component(s) 3416 (information server); … database(s) 3419; … the code triggered information server component(s) 3435; and/or the like (i.e., collectively a component collection), as shown in FIG. 34.")

Regarding Claim 6 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting user data associated with the user comprises the step of receiving third-party metrics (0176 "the CTIS may interface with various customer information databases, customer relationship management databases, and/or any other third party data sources in order to extract information that may be used to further target and/or refine via a third-party metrics API. (095, 069 as cited for claim 5 above)

Regarding Claim 8 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the step of collecting user data associated with the user comprises the step collecting data via cookies or pixels. (0119)

Regarding Claim 9 
Bradley teaches the limitations of base claim 3 as set forth above. Bradley further teaches:
wherein the machine readable codes each include a QR code, a snapcode, a near field communication (NFC) code, or a radio frequency identification (RFID) code. (009)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Coady et al. (U.S. Patent Application Publication No. 2014/0039945 A1), hereafter Coady.

Regarding Claim 7
Bradley teaches the limitations of base claim 3 as set forth above. 
Bradley does not explicitly disclose but Coady teaches:
wherein the step of collecting user data associated with the user comprises the step of receiving ticket brokerage metrics via a ticket brokerage metrics API. (Abstract, 0009, 0031, 0047, Fig. 3)
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (WO 2013/120064 A1), hereafter Bradley, in view of Raikula (U.S. Patent Application Publication No. 2015/0161684 A1).


Regarding Claim 10
Bradley teaches the limitations of base claim 3 as set forth above. 
Bradley does not explicitly disclose but Raikula teaches:
wherein the system that has the capability to allow in-venue donations to be given from a mobile device via scanning the machine readable code. (0029, 0031)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bradley's code triggered information server (systems and methods for providing personalized information to a user upon scanning of a machine readable code), by incorporating therein these teachings of Raikula, because it would permit charitable contributions to be made automatically from mobile devices, and increases opportunities for customers to engage with vendors. See Bradley, 0263, Raikula, 0003. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Borhan teaches, inter alia, selection and provision of customized content (e.g., recommendations, promotions) to a user, based on user data (e.g., user purchase history, etc.), upon user's scanning of machine readable code located at a store. (Note: primary reference Bradley et al. (WO 2013/120064 A1) is cited as "Bender" on PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DWP/
Examiner, Art Unit 3692            
/ERIC T WONG/Primary Examiner, Art Unit 3692